Citation Nr: 0600951	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Increased evaluation of residuals, gunshot wound, right 
thigh, involving Muscle Groups XIII and XIV, currently rated 
as 30 percent disabling.    

2.	Entitlement to a compensable evaluation, for damage to 
right lateral femoral cutaneous nerve from a gunshot wound, 
in excess of 0 percent disabling.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1967 to March 1969.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.    



FINDINGS OF FACT

1.	The veteran's gunshot injury to Muscle Group XIII tends to 
show moderately severe impairment.  

2.	The veteran's gunshot injury to Muscle Group XIV tends to 
show moderately severe impairment.  

3.	The injury to the veteran's lateral femoral cutaneous 
nerve of the right thigh is productive of mild to moderate 
impairment.    


CONCLUSIONS OF LAW

1.	The criteria for a separate rating of 30 percent for 
residuals of a gunshot wound to Muscle Group XIII have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code 5313 (2005).

2.	The criteria for a separate rating of 30 percent for 
residuals of a gunshot wound to Muscle Group XIV have  been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code 5314 (2005).  

3.	The criteria for a compensable rating for injury to the 
lateral femoral cutaneous nerve of the right thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§ 4.124a Diagnostic Codes 8529, 8629, 8729 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
service-connected injuries to his right thigh.  In the 
interest of clarity, the Board will initially discuss whether 
the issues have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in October 2002, a Statement of the Case 
issued in May 2003, a Supplemental Statement of the Case 
issued in November 2003, and letter from the RO issued in 
April 2002.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  

In addition, the RO advised the veteran in its April 2002 
letter of the respective duties of the VA and of the veteran 
in obtaining that evidence.  The RO advised the veteran to 
forward evidence to the RO, or tell the RO about "any 
additional information or evidence" that pertained to his 
case which the RO should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And the RO provided notification to the veteran 
before the RO adjudicated his claims in October 2002.  
Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and available service medical records 
relevant to this appeal.  The veteran was also afforded VA 
compensation examination, which appears adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Rating

The veteran's claims arise out of a single gunshot wound that 
he sustained to his lower right thigh while serving in combat 
in Vietnam.  The projectile caused "through and through" 
injuries to Muscle Groups (MGs) XIII and XIV, and damaged the 
right lateral femoral cutaneous nerve.  In the October 2002 
rating decision, the RO singly rated the veteran's muscular 
injuries under Diagnostic Code 5313 of 38 C.F.R. § 4.73, 
while separately rating the nerve injury under Diagnostic 
Code 8629 of 38 C.F.R. § 4.124a.      

The veteran seeks higher ratings for his muscle and nerve 
injuries.  And the veteran's representative argues in the 
September 2005 Appellant's Brief that two separate ratings 
are warranted here for the veteran's injuries to MGs XIII and 
XIV.  The representative bases his argument on 38 C.F.R. § 
4.55(d) (2005).     

The Board agrees that two separate ratings should be assigned 
here for the separate muscle group injuries.  But the Board 
bases its decision not on 38 C.F.R. § 4.55(d), but on 38 
C.F.R. § 4.56(b).  This provision mandates separate ratings 
for through and through injuries to separate MGs - whether 
the MGs are in the same anatomical region, or are in 
different anatomical regions.  See Jones v. Principi, 18 Vet. 
App. 248 (2004).  As the Court of Appeals for Veterans Claims 
(Court) held in Jones, each MG damaged by a through and 
through injury must be rated "as no less than a moderate 
injury[.]"  38 C.F.R. § 4.56 (b).  In Jones, the Court found 
separate ratings mandated to MGs I and II, which are located 
in the same anatomical region.  Jones, 18 Vet. App. at 258.  

	Injury to the Muscles  

The veteran complains that the disability from the gunshot 
wound to his lower right extremity is worsening with time.  
He stated that he experiences flare ups, aching, fatigue, and 
muscle spasms in the area of his injury just above his right 
knee.  

The available service medical records do not provide details 
regarding the veteran's leg injury, or treatment of the 
injury, during service.  The RO requested the veteran's 
complete medical record in April 2002, but did not receive 
all records that pertained to his inservice treatment.  
Though the record is clear that the veteran experienced a 
through and through injury to MGs XIII and XIV, the record 
does not show whether the veteran's injury required extensive 
debridement, involved prolonged infection, involved sloughing 
of soft parts, or involved intermuscular binding or scarring.  
Nor does the record show whether the veteran subsequently 
underwent hospitalization or treatment for a prolonged 
period.  See 38 C.F.R. § 4.56(d)(3).  The examining 
physicians, however, have not questioned the accuracy of the 
history presented including the reported recovery period of 
several months. Accordingly, application will be given to the 
decision in the case of O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)(where records are apparently lost while in the 
possession of the government, a heightened obligation applies 
to consider carefully the benefit-of-the-doubt rule).  

The veteran underwent private medical examination in February 
2002, and VA compensation muscles examination in June 2002 
and May 2003.    

The February 2002 private medical report shows the veteran's 
complaints of right knee pain, and his reports of long-term 
stiffness in the area of this injury.  The report notes that 
the veteran worked as an industrial truck driver for 33 years 
following service.  The report notes the veteran's claim that 
he experiences "some" interference with his ability to 
climb ladders used in his truck driving profession.  The 
reports notes the veteran's claim of a recent increase in 
pain, and puss drainage from area of injury.  

Upon examination, the private examiner noted intact range of 
motion, full muscle strength in all groups, and that the 
veteran ambulated well without obvious problems.  The 
examiner's impression was s/p gunshot wound with significant 
soft tissue damage, but with minimal impact on the veteran's 
work.    

The June 2002 VA examiner found the veteran with range of 
motion in his right lower extremity from 0 to 110 degrees.  
He found that the veteran's Muscle Groups XIII and XIV were 
penetrated.  He found that the veteran's disability does not 
interfere with the veteran's activities of daily living.  The 
examiner noted the veteran's scar as nontender, insensitive, 
and adherent.  He stated that there was a 1-1/2 cm of 
underlaying tissue loss, and that the scar dimples with thigh 
flexion.  The examiner found circumference of the thigh 
measured 5 cm above the superior margin of the patella with 
38-1/2 cm on the right and 42-1/2 cm on the left.  The 
examiner found tissue loss in the lateral and posterior 
thigh.  He found no tendon, bone, or joint damage.  The 
examiner found muscle strength decreased in both muscles.  He 
found a loss of muscle function with limitation by pain, easy 
fatigue, and weakness.  But he found that the muscle groups 
could move the joints independently through useful ranges of 
motion.  

The May 2003 VA examiner noted that the veteran did not take 
medication for his knee or his leg, and did not use a cane or 
knee brace.  This examiner found the veteran's posture and 
gait to be normal without a discernible limp.  The examiner 
noted that the veteran had no locking problems, and was able 
to drive his truck without impairment.  But the examiner 
noted the veteran's reports of constant aching pain for many 
years and his claims of instability and muscle spasm.    

Upon examination, the examiner found the veteran's right 
lower extremity to be normally aligned, and that the right 
and left lower extremities were of equal length.  The 
examiner found mild adherence of the scar tissue to the 
underlying tissue.  This examiner found the scar to be 
nontender, but found dimpling in the mid portion of the scar.  
This examiner found the knee to be stable with 0 to 115 
degrees of motion, and pain noted from 90 to 115 degrees.  He 
found the circumference of the right thigh at 38 cm, and the 
left thigh at 41 cm, and found diminished strength in the 
right thigh area.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  In cases 
such as this one, where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code (DC) 5313 addresses disabilities of Muscle 
Group XIII, while DC 5314 addresses disabilities of Muscle 
Group XIV.  See 38 C.F.R. § 4.73.  

The function of MG XIII is as follows:  Extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  See 38 C.F.R. 4.73, 
Diagnostic Code 5313 (2005).

The function of MG XIV is as follows:  Extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  See 38 C.F.R. 4.73, Diagnostic Code 5313 
(2005).

For slight injuries to either MG, a 0 percent rating is 
warranted, while moderate injuries warrant 10 percent 
ratings, moderately severe injuries warrant 30 percent 
ratings, and severe injuries warrant 40 percent ratings.  38 
C.F.R. § 4.73.    

The medical evidence shows to some extent the consistent 
complaints of cardinal signs and symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. § 
4.56 (c).  Involvement of both relevant muscle groups has 
been clearly documented as has the existence of through-and-
through injury.  Thus, the minimal rating may not be 
evaluated as less than a moderate injury for each group.  The 
findings consistent with moderately severe disability include 
ragged scarring, tissue loss, adhesions, loss of muscle 
function, pain, easy fatigability, and weakness.  In 
addition, there was the long period of recovery. 

But there is no evidence here of soft flabby muscles in the 
area of injury.  38 C.F.R. § 4.56(d)(4).  There is no 
evidence that the muscles swell and harden abnormally in 
contraction.  Id.  Testing of the right lower extremity did 
not indicate severe impairment of function in comparison to 
similar muscle groups in the left lower extremity.  Id.  X-
ray evidence shows that the veteran's area of injury is free 
of minute multiple scattered foreign bodies.  Id.  There is 
no adhesion of the veteran's scar to one of the long bones 
(e.g., pelvic bone).  Id.  There is no evidence of diminished 
muscle excitability.  Id.  There is no evidence of severe 
muscle atrophy.  Id.  And there is no evidence of adaptive 
contraction of an opposite group of muscles.  No comminuted 
fracture or tendon damage is documented

Finally, the Board finds an extraschedular rating unwarranted 
here as well.  There is no medical evidence of record that 
the veteran's right thigh muscle disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	Nerve Injury 

The RO service connected the veteran's injury to the right 
lateral femoral cutaneous nerve as a result of the gunshot 
wound he incurred in service.  

The veteran underwent VA compensation examination of the 
nerves in June 2002.  During the examination, the veteran 
reported numbness across the top of his right knee with 
tingling paresthesias in the posterior thigh.  He denied 
burning dysesthesias, but stated that his leg always feels 
subjectively cold.  The examiner found disability in the 
right lateral femoral cutaneous nerve.  He found specific 
impairment of sensory function, and specific impairment of 
motor function from actual loss of muscle tissue.  But he 
found no loss of fine motor control.  As diagnoses, the 
examiner found no paralysis, but did find paresis, neuritis, 
and neuralgia.  

Paralysis, neuritis, or neuralgia of the lateral femoral 
cutaneous nerve is rated under 38 C.F.R. § 4.124a, Codes 
8529, 8629, 8729, respectively.  Where paralysis is severe to 
complete, a (maximum) 10 percent rating is warranted.  Where 
paralysis is mild or moderate, a noncompensable rating is to 
be assigned.  

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.  

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis.  This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  Under 38 C.F.R. 4.124a, 
"incomplete paralysis" is defined as that impairment 
indicative of a degree of loss or impaired function 
substantially less than the type of picture given for 
complete paralysis.   
  
And Stedman's Medical Dictionary defines paresis as partial 
or incomplete paralysis.  Stedman's Medical Dictionary 1316 
(27th ed. 2000).   

The Board must now determine whether the findings of 
neuralgia, neuritis, and paresis warrant an increased rating 
to 10 percent.  The Board finds that neither finding warrants 
an increased rating here.  Simply put, the veteran's 
functional impairment is mild to moderate at worst, and his 
paralysis is incomplete.  He is not in any way paralyzed in 
the way that would warrant a compensable evaluation under 
Diagnostic Codes 8529, 8629, or 8729.  See 38 C.F.R. § 
4.124a.  And, as noted earlier, the objective medical 
evidence indicates a relatively unimpaired level of 
functioning at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. 119. 

Finally, the Board finds an increased rating unwarranted here 
on an extraschedular basis or based on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca.  Though the veteran experiences 
some sensory loss and fatigue, the medical evidence of record 
does not indicate that his nerve disorder causes limitation 
of motion.  And there is no medical evidence of record that 
the veteran's nerve disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96.


ORDER

Entitlement to a separate evaluation of 30 percent for 
residuals of a gunshot wound to the right thigh involving 
muscle group XIII is granted, subject to controlling 
regulations affecting the payment of monetary awards.  

Entitlement to an initial evaluation of 30 percent for 
residuals of a gunshot wound to the right thigh involving 
muscle group XIV is granted, subject to controlling 
regulations affecting the payment of monetary awards.  
 
Entitlement to an initial compensable evaluation, for damage 
to right lateral femoral cutaneous nerve from a gunshot 
wound, is denied.     



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


